Citation Nr: 0837368	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial, compensable rating for chronic 
lymphocytic leukemia (CLL).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 rating decision issued by the Tiger Team in 
Cleveland, Ohio.  In a July 2004 decision, the Tiger Team, 
inter alia, granted service connection  and awarded a 0 
percent (noncompensable) rating for CLL , effective October 
16, 2003.  The veteran filed a notice of disagreement (NOD) 
in January 2005; and the RO in Boston, Massachusetts issued a 
statement of the case (SOC) in May 2005.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2005.  In August 2006 and February 
2007, the RO issued supplemental SOCs (SSOCs) reflecting the 
continued denial of a higher initial rating.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
CLL, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

As a final preliminary matter, the Board notes that, in 
response to the veteran's request, the RO scheduled him for a 
hearing before RO personnel in March 2006; however, he 
requested to have the hearing rescheduled.  He also requested 
that a June 2006 hearing be rescheduled.  The veteran 
subsequently cancelled an August 2006 hearing and indicated 
that he did not want another hearing scheduled.  Under these 
circumstances, the request for a RO hearing in this matter is 
deemed withdrawn.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.




REMAND

The claims file reveals that additional RO action on the 
claim on appeal is warranted.

Initially, the Board notes that additional evidence pertinent 
to the veteran's claim (private medical records dated from 
May to July 2007 showing that the veteran was being treated 
with chemotherapy drugs for CLL) was associated with the 
record after the RO issued the SSOC in February 2007, but 
before the RO certified the appeal to the Board in August 
2007. Under these circumstances, a remand for initial 
consideration of this evidence by the agency of original 
jurisdiction (in this case, the RO) and for preparation of a 
SSOC reflecting such consideration is warranted.  See 
38 C.F.R. §§  19.31, 19.37 (2008).

Additionally, the record shows that in March 2006 the veteran 
submitted a completed, signed VA Form 21-4142 (Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs) for records from Dr. R.S. at the Dana-
Farber Cancer Institute from January 2003 to the present.  
Although records from Dr. R.S. have been associated with the 
claims file, the Board notes that such records were submitted 
by the veteran.  Upon review, the Board finds that there is 
no indication that the RO ever requested records of treatment 
from Dr. R.S., despite the fact that the veteran submitted a 
signed release for such purpose.  It is noted that the 
veteran's authorization was scheduled to expire automatically 
within 180 days from the date he signed and dated the form.  

Hence, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to provide 
information and/or evidence pertinent to his claim on appeal.  
The RO's letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should  ensure that 
its letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly, as regards assignment of disability ratings and 
effective dates-as  appropriate.   The RO should also 
request that the veteran furnished current authorization to 
enable it to obtain outstanding medical records from Dr. 
R.S., as discussed above.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The Board further finds that additional development of the 
claim is warranted.  In this regard, the Board notes that, 
under Diagnostic Code (DC) 7703, leukemia is rated as 100 
percent disabling for active disease or during a treatment 
phase.  Otherwise it is rated as anemia (DC 7700) or aplastic 
anemia (DC 7716), whichever would result in the greater 
benefit.  38 C.F.R. § 4.117,  

The record reflects that the most recent VA examination of 
the veteran was performed in March 2004.  During that 
examination, it was noted that the veteran was not receiving 
any treatment for his condition.  However, given the medical 
evidence showing recent chemotherapy treatment (as above), 
the record arguably shows that his condition has worsened 
since March 2004, and may warrant evaluation under an 
alternative diagnostic code.  Therefore, to ensure that the 
record accurately reflects the current severity of the 
disability, the Board finds that more a contemporaneous 
examination-with findings responsive to the applicable 
rating criteria-is needed to properly evaluate the veteran's 
disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

Hence, after associating with the claims file all pertinent 
evidence requested, the RO should arrange for the veteran to 
undergo VA hematology  examination, by an appropriate 
physician, at a VA medical facility.  The veteran is hereby 
notified that failure to report to the scheduled examination, 
without good cause, may result in a denial of the claim (as 
the original claim will be considered on the basis of 
evidence of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy of the notice of the date and 
time of the examination sent to him by the pertinent VA 
medical facility.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  
Adjudication of the claim should include consideration of all 
pertinent evidence (to particularly include all that 
associated with the claims file since the RO's February 2007 
SSOC), and all pertinent legal authority (to specifically 
include DC 7703 and DC 7716, the latter of which was not 
previously provided to the veteran).  The RO should also 
consider whether "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson (cited to above), is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence 
pertinent to the claim for a higher 
initial rating for CLL.  The RO should 
specifically request that the veteran 
provide current, signed authorization 
to enable it to obtain all outstanding 
records related to treatment by Dr. 
R.S. at the Dana-Farber Cancer 
Institute, from January 2003 to the 
present.  

The RO should  explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO 
should also ensure that its letter 
meets the requirements of 
Dingess/Hartman (cited to above) as 
regards VA's assignment of disability 
ratings and effective dates, as 
appropriate.  

The RO's letter should clearly explain 
to the veteran that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA hematology 
examination, by an appropriate 
physician, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies, to include a laboratory 
determination of the veteran's current 
hemoglobin level, should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report),  All clinical findings should 
be reported in detail,  

The physician should render specific 
findings as to the presence and 
frequency of weakness, easy 
fatigability, headaches, 
lightheadedness, shortness of breath, 
dyspnea, tachycardia, cardiomegaly and 
syncope.

The physician should clearly indicate 
whether the veteran's CLL is an active 
disease or during a treatment phase.  
He or she should also indicate whether 
the veteran's CLL has required any 
transfusion of platelets or red cells, 
or resulted in infections, and, if so, 
how often.

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file a copy of any notice of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include all that 
associated with the claims file since the 
RO's February 2007 SSOC), and all 
pertinent legal authority (to 
specifically include DC 7703 and DC 
7716),  The RO should also consider 
whether staged rating, pursuant to 
Fenderson (cited to above), is 
warranted)/

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of the provisions of 
DC 7716, and all additional legal 
authority considered, along with clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


